MURPHY, Circuit Judge,
dissenting.
I fully agree with the majority that if the district court had merely relied upon the jury verdict and the qualified immunity ruling, its determination that Little acted in bad faith would constitute error. The district court did not, however, rely upon the jury verdict and its earlier qualified immunity ruling. Rather, it made an independent assessment of the evidence presented at trial in making its determination. Because this independent assessment satisfies Oklahoma law and is not clearly erroneous, the district court was correct in denying Little indemnification. Accordingly, I respectfully dissent.
As noted by the majority, Little is entitled to indemnification under the Oklahoma Governmental Tort Claims Act (“GTCA”) only if the district court deter*1215mines by a preponderance of the evidence that he satisfies all the requirements of OHa. Stat. tit. 51, § 162(B)(4). Majority Op. at 1210. Among these requirements is that Little acted in good faith. Okla. Stat. tit. 51, § 162(B)(4)(c). In determining that Little did not act in good faith, the district court stated, “Accordingly, consistent with the evidence and testimony at trial, the jury determination and this court’s prior rulings, the court finds Defendant Little was not acting in good faith when he used excessive force against Robert Lampkin.” Dist. Ct. Op. at 4 (emphasis added). The majority interprets that statement to mean that the district court relied on the jury verdict of excessive force and the earlier denial of Little’s qualified immunity summary judgment motion. See Majority Op. at 1211-12. The district court, however, did not say “relying on,” but rather “consistent with.” Simply because the district court believed its own finding of bad faith was consistent with the jury’s verdict and the denial of qualified immunity does not mean the court felt compelled to find bad faith by these earlier rulings. Given that bad faith is a factual finding, the only reading of the district court’s statement that it found bad faith is that it weighed the evidence presented at trial. See Nail v. City of Henryetta, 911 P.2d 914, 917-18 (Okla.1996) (holding scope of employment, including good faith requirement, is a factual question).
Furthermore, it is customary to assume the district court properly performed its review of the record. See, e.g., Green v. Branson, 108 F.3d 1296, 1305 (10th Cir.1997) (assuming district court reviewed magistrate’s report de novo). That assumption is verified here by the district court’s express statement that it did so, a proposition which this court should not question. See Clark v. Poulton, 963 F.2d 1361, 1368 (10th Cir.1992). In addition to the district court’s explicit statement that it considered “the evidence and testimony at trial,” the remainder of the district court’s discussion of the indemnification requirements reveals that it was primarily concerned with the evidence presented at trial. The district court began its evaluation of the indemnification factors by noting that under Oklahoma law it was empowered to “rely on the evidence from trial in making findings relating to [the indemnification] requirements.” Dist. Ct. Op. at 3 (citing Groseclose v. City of Tulsa, 990 P.2d 828, 832-33 (Okla.1998)). Furthermore, in discussing two other indemnification requirements, the district court found that Little had satisfied the requirements “based on the evidence.”
Throughout its opinion the court focused on the evidence presented at trial and explicitly stated that it considered the evidence in finding bad faith. I am at a loss for what more is necessary to establish the district court’s independent finding of lack of good faith. Since, the record does not indicate that the court’s finding of bad faith is clearly erroneous,1 the court’s judgment should be affirmed.

. There was evidence presented at trial that Little spat on Lampkin; told Lampkin that "[w]e're the police, we do whatever we want”; said to Lampkin that the police would take his car and damage it; informed Lamp-kin that "[you’re] never going to make it through Okmulgee again that we won’t have a piece of your ass"; put "his crotch against [Lampkin’s] and hunched [Lampkin] three to four times”; held Lampkin. close to on-coming traffic; dropped Lampkin on the ground from mid-air; placed Lampkin in a choke-hold, telling him "good, I mean to”; stated that he hoped Lampkin would die; and kicked Lampkin.